DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 11,300,598 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-15 of U.S patent No. 11,300,598 B2 encompassed all features of the claims 17-31, respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23, 25, 28-29,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Acherman et al. (US 5,041,791 hereinafter Acherman), 
As to claims 17, 19, Acherman discloses in Figs. 10-11, a sensor probe comprising:
a conductive central loop (the middle loop as shown in Figs. 10, and 11);
a plurality of conductive peripheral loops (the loops in the both side as shown in Figs. 10-11) disposed peripherally relative to the central loop (the middle loop as shown in Figs. 10, and 11); and
the central loop (the middle loop as shown in Figs. 10, and 11) and the plurality of peripheral loops (the loops in the both side as shown in Figs. 10-11) configured such that current flows in a first direction (as shown in the arrow in Figs. 10, 11) through the central loop and in a second direction through each one of the plurality of peripheral loops (as shown in the arrow in Figs. 10-11), the first direction opposite to the second direction (Figs. 10-11).
Acherman does not mention about wherein current through the central loop equals current through the plurality of peripheral loops.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein current through the central loop equals current through the plurality of peripheral loops since it was known in the art that it cancel the unwanted noise. 
As to claims 18, 22, 23, 32, Acherman discloses all of the limitations except for wherein an area of the central loop is equal to a sum of an area of each one of the plurality of peripheral loops. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein an area of the central loop is equal to a sum of an area of each one of the plurality of peripheral loops since it was known in the art it cancel the unwanted noise.
As to claims 20, 33  Acherman discloses in Figs. 10-11, wherein a shape of the central loop, and a shape of each one of the plurality of peripheral loops comprises a same closed geometric figure, the same geometric figure further comprising a polygon or a circle (as shown in Figs. 10-11).
As to claim 21, Acherman discloses in Figs. 10-11, wherein the plurality of peripheral loops comprises four, five, nine, or seventeen peripheral loops (as shown in Figs. 10).
	As to claim 25, Acherman discloses in Figs. 10-11 all of the limitations except for wherein a distance between a center of the central loop and a center of each one of the plurality of peripheral loops is less than about 5% of a wave length of signals impinging the sensor probe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a distance between a center of the central loop and a center of each one of the plurality of peripheral loops is less than about 5% of a wave length of signals impinging the sensor probe for avoiding the unwanted signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	As to claim 28,  Acherman discloses in Figs. 10-11, wherein an interior region of each one of the plurality of peripheral loops overlaps an interior region of the central loop (as shown in Figs. 10, 11).
	As to claim 29,  Acherman discloses in Figs. 10-11, wherein a shape of the central loop is congruent with a shape of each one of the plurality of peripheral loops (as shown in Figs. 10-11).
	As to claim 36, Acherman discloses in Figs. 10-11, a sensor probe comprising: a conductive central loop (the middle loop as shown in Figs. 10-11); a plurality of conductive peripheral loops disposed peripherally relative to the central loop (the middle loop as shown in Fig. 10, 11); and the central loop and the plurality of peripheral loops configured such that current flows in a first direction through the central loop and in a second direction through each one of the plurality of peripheral loops, the first direction opposite to the second direction (the middle loop as shown in Fig. 10, 11); wherein a product of an area of the central loop and the current through the central loop equals a product of an area of the plurality of peripheral loops and a current through the plurality of peripheral loops; and wherein a shape of the central loop, and a shape of each one of the plurality of peripheral loops comprises a same closed geometric figure, the same geometric figure further comprising a polygon or a circle (as shown in Figs. 10-11).

Acherman does not mention about wherein current through the central loop equals current through the plurality of peripheral loops.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein current through the central loop equals current through the plurality of peripheral loops since it was known in the art that it cancel the unwanted noise. 
	
Allowable Subject Matter
Claims 34-35 allowed.
Claims 24, 26-27, 30-31,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 24, 26-27, 30-31 the prior art does not disclose further comprising a magnetically isolated loop for transmitting an incident signal directed at a target and receiving a reflected signal from the target, the magnetically isolated loop comprising feed points for receiving a current producing the incident signal, as recited in claim 24; wherein the plurality of peripheral loops comprises eight peripheral loops configured in four stacks of two peripheral loops, and wherein the loops of each stack are concentrically oriented, and wherein each stack is oriented such that a perimeter segment of each stack is proximate a perimeter segment of the central loop, and the stacks are spaced apart equally around the central loop, as recited in claim 26; wherein the plurality of peripheral loops comprises eight peripheral loops configured in four groups of two peripheral loops, wherein within each group a first peripheral loop is nested within an interior region of a second peripheral loop, each group oriented such that a perimeter segment of each group is proximate a perimeter segment of the central loop, and the groups are spaced apart equally around the central loop, as recited in claim 27; , wherein the plurality of peripheral loops comprises four peripheral loops, and wherein a geometric figure of the central loop and the four peripheral loops comprises a square, each of the four peripheral loops oriented corner-to-corner relative to the central loop, as recited in claim 30; wherein the central loop comprises two equally-sized central loops and the plurality of peripheral loops comprises four peripheral loops, wherein an area of the two central loops is equal to a sum of an area of each one of the four peripheral loops, and wherein current through the two central loops is equal to and flows in an opposite relative to current flow in the four peripheral loops, as recited in claim 31; the first and second central loops and the plurality of peripheral loops configured such that current flows in a first direction through the first and second central loops and in a second direction through the first, second, third, and fourth peripheral loops, the first direction opposite to the second direction, as recited in claim 34-35; 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2858                                                                                                                                                                                         	11/18/2022